DETAILED ACTION
Claim Interpretation
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
3.	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a driving module, a voltage writing module, a resetting module, pixel driving module and an electronic characteristic recovery module in claims 1-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1-4 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2020/0074928) in view of Park et al (US 2019/0221165).

	As to claim 1, Li teaches a pixel driving circuit comprising: 
a light emitting module (OLED, fig. 4); 
a driving module (DT1, fig. 4), electrically connected to the light emitting module (see fig. 4), configured to control the light emitting module to generate light according to a predetermined voltage (DT1 produces a driving current which is provided to the anode of the OLED to emit light, [0097], fig. 4); 
a voltage writing module (module including T2 and T3, fig. 4), having an input end and an output end, configured to write a compensation voltage to the driving module ([0094] second transistor T2 is turned on to provide the potential at the first node N1 to the third node N3);
 wherein the input end of the voltage writing module has a signal input interface (DATA, fig. 4), and the output end of the voltage writing module is electrically connected to the driving module (DT1, fig. 4) and the light emitting module (OLED, fig. 4); 
a resetting module (module including transistor T1 and T6, fig. 4) having two ends respectively electrically connected to the driving module (fig. 4 depicts one end of transistor T1 is connected to transistor TD1) and the light emitting module (fig. 4 depicts one end of transistor T6 is connected to the OLED), configured to providing the predetermined voltage to the driving module ([0092] the first transistor T1 is turned on to provide the signal of the first voltage signal terminal V1 to the first node N1, to thereby reset the potential at the first node N1) and a resetting voltage to the light emitting module in a resetting stage of the pixel driving module ([0092] With EM2=0, the sixth transistor T6 is turned on to provide the signal of the first voltage signal terminal V1 to the anode of the light-emitting element OLED, to reset the potential at the anode of the light-emitting element OLED); and 
an electronic characteristic recovery module (module including transistor T4 and T5, fig. 4), having one end electrically connected to the driving module (T4 is connected to DT1, fig. 4) and another end receiving a light emitting control signal (EM1, fig. 4); 

However, Park teaches wherein the predetermined voltage (Vint1, fig. 3) and the resetting voltage are different (Vint2, fig. 3) and are both negative (fig. 2 illustrates Vint1 is -4.5V and Vint2 is -9.5V).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Li, wherein the predetermined voltage and the resetting voltage are different and are both negative, as suggested by Park in order to have “ a constant electric potential difference with respect to the second driving voltage. Accordingly, characteristics of a black grayscale may be prevented from deteriorating, and a color spreading defect may be reduced”.

As to claim 2, Li in view of Park teaches the pixel driving circuit, wherein the driving module comprises: a first thin film transistor (TFT), having a source, a drain and a gate (Li: DT1, fig. 4), wherein the source is electrically connected to the electronic characteristic recovery module (Li: module including transistor T4 and T5, fig. 4), the drain is electrically connected to the light emitting module (Li: OLED, fig. 4) and the electronic characteristic recovery module (Li: module including transistor T4 and T5, fig. 4), and the gate is electrically connected to the resetting module (Li: module including transistor T1 and T6, fig. 4) and the voltage writing module (Li: module including T2 and T3, fig. 4); and a capacitor (Li: C1, fig. 4); having one end receiving a positive voltage source (Li: V2, fig. 4) and another end electrically connected to the gate of the first TFT (Li: DT1, fig. 4).  

As to claim 3, Li in view of Park teaches the pixel driving circuit, wherein the voltage driving module (Li: module including T2 and T3, fig. 4) comprises: a second TFT (Li: T3, fig. 4), having a gate receiving a scan signal (Li: Gate, fig. 4), a source receiving a data signal (Li: Data, fig. 4) and a drain electrically connected to the gate of the first TFT (Li: DT1, fig. 4); and a third TFT (Li: T2, fig. 4), having a gate receiving the scan signal (Li: Gate, fig. 4); wherein the second TFT is a switch transistor (Li: [0061]), and the third TFT is positioned between the gate and the drain of the first TFT (Li: DT1, fig. 4).  

As to claim 4, Li in view of Park teaches the pixel driving circuit, wherein the electronic characteristic recovery module (Li: module including transistor T4 and T5, fig. 4) comprises: a fifth TFT (Li: T4, fig. 4), having a source electrically connected to the positive voltage source (Li: V2, fig. 4), a drain electrically connected to the source of the first TFT (Li: DT1, fig. 4), and a gate (Li: gate of T4, fig. 4); and a sixth TFT (Li: T5, fig. 4), having a source electrically connected to the drain of the first TFT (Li: DT1, fig. 4), a drain electrically connected to the light emitting module (Li: OLED, fig. 4), and a gate (Li: gate of T5, fig. 4); wherein the gate of the fifth TFT and the gate of the sixth TFT both receive the light emitting control signal to control emitting time of the light emitting module (Li: EM1, fig. 4).  


a timing controller, configured to control the light emitting control signal, a scan signal and an electronic characteristic recovery control signal (fig. 4 illustrates pixel controlling signals such as Reset, EM1, EM2 and Gate. It is well known in the art that these signals are provided from the timing controller); and 
a pixel driving circuit (see fig. 4), comprising: 
a light emitting module (OLED, fig. 4); 
a driving module (DT1, fig. 4), electrically connected to the light emitting module (see fig. 4), configured to control the light emitting module to generate light according to a predetermined voltage  (DT1 produces a driving current which is provided to the anode of the OLED to emit light, [0097], fig. 4);
 a voltage writing module (module including T2 and T3, fig. 4), having an input end and an output end, configured to write a compensation voltage to the driving module ([0094] second transistor T2 is turned on to provide the potential at the first node N1 to the third node N3);
wherein the input end of the voltage writing module has a signal input interface (DATA, fig. 4), and the output end of the voltage writing module is electrically connected to the driving module (DT1, fig. 4) and the light emitting module (OLED, fig. 4);
  20a resetting module (module including transistor T1 and T6, fig. 4) having two ends respectively electrically connected to the driving module (fig. 4 depicts one end of transistor T1 is connected to transistor TD1) and the light emitting module (fig. 4 depicts one end of transistor T6 is connected to the OLED), configured to providing the predetermined voltage to the driving module ([0092] the first transistor T1 is turned on to provide the signal of the first voltage signal terminal V1 to the first node N1, to thereby reset the potential at the first node N1) and a resetting voltage to the light emitting module in a resetting stage of the pixel driving module ([0092] With EM2=0, the sixth transistor T6 is turned on to provide the signal of the first voltage signal terminal V1 to the anode of the light-emitting element OLED, to reset the potential at the anode of the light-emitting element OLED); and 
an electronic characteristic recovery module (module including transistor T4 and T5, fig. 4), having one end electrically connected to the driving module (T4 is connected to DT1, fig. 4) and another end receiving a light emitting control signal (EM1, fig. 4);  
Li does not teach wherein the predetermined voltage and the resetting voltage are different and are both negative.
However, Park teaches wherein the predetermined voltage (Vint1, fig. 3) and the resetting voltage are different (Vint2, fig. 3) and are both negative (fig. 2 illustrates Vint1 is -4.5V and Vint2 is -9.5V).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Li, wherein the predetermined voltage and the resetting voltage are different and are both negative, as suggested by Park in order to have “ a constant electric potential difference with respect to the second driving voltage. Accordingly, characteristics of a black grayscale may be prevented from deteriorating, and a color spreading defect may be reduced”.


As to claim 11, Li in view of Park teaches the display device, wherein the driving module comprises: a first thin film transistor (TFT), having a source, a drain and a gate (Li: DT1, fig. 4), wherein the source is electrically connected to the electronic characteristic recovery module (Li: module including transistor T4 and T5, fig. 4), the drain is electrically connected to the light emitting module (Li: OLED, fig. 4) and the electronic characteristic recovery module (Li: module including transistor T4 and T5, fig. 4), and the gate is electrically connected to the resetting module (Li: module including transistor T1 and T6, fig. 4) and the voltage writing module (Li: module including T2 and T3, fig. 4); and a capacitor (Li: C1, fig. 4); having one end receiving a positive voltage source (Li: V2, fig. 4) and another end electrically connected to the gate of the first TFT (Li: DT1, fig. 4).   

As to claim 12, Li in view of Park teaches the display device, wherein the voltage driving module comprises: a second TFT (Li: T3, fig. 4), having a gate receiving a scan signal (Li: Gate, fig. 4), a source receiving a data signal (Li: Data, fig. 4) and a drain electrically connected to the gate of the first TFT (Li: DT1, fig. 4); and a third TFT (Li: T2, fig. 4), having a gate receiving the scan signal (Li: Gate, fig. 4); wherein the second TFT is a switch transistor (Li: [0061]), and the third TFT is positioned between the gate and the drain of the first TFT (Li: DT1, fig. 4).  

As to claim 13, Li in view of Park teaches the display device, wherein the electronic characteristic recovery module comprises: a fifth TFT (Li: T4, fig. 4), having a source electrically connected to the positive voltage source (Li: V2, fig. 4), a drain electrically connected to the source of the first TFT (Li: DT1, fig. 4), and a gate (Li: gate of T4, fig. 4); and a sixth TFT (Li: T5, fig. 4), having a source electrically connected to the drain of the first TFT (Li: DT1, fig. 4), a drain electrically connected to the light emitting module (Li: OLED, fig. 4), and a gate (Li: gate of T5, fig. 4); wherein the gate of the fifth TFT and the gate of the sixth TFT both receive the light emitting control signal to control emitting time of the light emitting module (Li: EM1, fig. 4).  

Allowable Subject Matter
6.	Claims 5-9 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMEN W BOGALE/Examiner, Art Unit 2628         

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628